IN THE COURT OF APPEALS OF IOWA

                                  No. 13-1080
                             Filed March 11, 2015

JEREMIAH CLARENCE JOHNSON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________

      Appeal from the Iowa District Court for Butler County, Christopher C. Foy,

Judge.



      Jeremiah Johnson appeals the denial of his application for postconviction

relief. AFFIRMED.




      Andrew C. Abbott of Abbott Law Office, P.C., Waterloo, for appellant.

      Thomas J. Miller, Attorney General, Martha E. Trout, Assistant Attorney

General, and Gregory M. Lievens, County Attorney, for appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                           2



BOWER, J.

         Jeremiah Johnson appeals the district court’s denial of his application for

postconviction relief (PCR) claiming his trial counsel was ineffective, his PCR

counsel was ineffective, and the district court improperly denied his motion for a

change of venue. We affirm on appeal by memorandum opinion pursuant to

Iowa Court Rule 21.26(1)(a), (c), and (d).

         On March 19, 2009, Johnson was charged with kidnapping in the first

degree, in violation of Iowa Code sections 710.1(3) and 710.2 (2009). After a

jury trial ended with a guilty verdict on November 2, 2009, Johnson was

sentenced to life in prison without the possibility of parole.       Johnson filed a

motion for new trial and a motion in arrest of judgment claiming, in part, the court

erred in failing to grant a mistrial. Johnson appealed his conviction claiming the

district court erred in denying his motion for mistrial. We found the district court

did not abuse its discretion and affirmed its ruling. 1

         On March 21, 2011, Johnson filed an application for PCR. He claimed

counsel was ineffective as Johnson did not understand the proceedings and he

claimed he was not allowed to testify. Johnson later amended the application to

challenge the jury selection process. On June 24, 2013, the district court denied

Johnson’s application. Johnson now appeals from this denial.

         We review postconviction-relief proceedings for errors at law. Ledezma v.

State, 626 N.W.2d 134, 141 (Iowa 2001). To the extent Johnson’s claim involves




1
    State v. Johnson, No. 09-1776, 2010 WL 5050573 (Iowa Ct. App. Dec. 8, 2010).
                                           3



the constitutional right to effective assistance of counsel, our review is de novo.

Ennenga v. State, 812 N.W.2d 696, 701 (Iowa 2012).

       The postconviction court’s detailed and thorough ruling addressed the

issues presented and correctly found that counsel was not ineffective. Johnson

was unable to show trial counsel, appellate counsel, or PCR counsel breached

any professional duty.    Further, since Johnson failed to raise the change-of-

venue claim in his direct appeal, error has not been preserved on that claim. See

Iowa Code § 822.8 (2013) (“Any ground finally adjudicated or not raised, or

knowingly, voluntarily, and intelligently waived in the proceeding that resulted in

the conviction or sentence, or in any other proceeding the applicant has taken to

secure relief, may not be the basis for a subsequent application, unless the court

finds a ground for relief asserted which for sufficient reason was not asserted or

was inadequately raised in the original, supplemental, or amended application.”).

Pursuant to Iowa Court Rule 21.26(1)(a), (c), and (d) we affirm the postconviction

court’s denial of Johnson’s application.

       AFFIRMED.